Citation Nr: 0012530	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance by another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran is not currently a patient in a nursing home 
on account of physical or mental incapacity, helpless or 
blind, or so nearly helpless or blind as to need the regular 
aid and attendance of another person in order to carry out 
the activities of daily living.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
for the regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502(b), 1521(d), (West 1991); 38 C.F.R. 
§§ 3.351, 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The pertinent legal criteria provide that, for pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person. 38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  By rating action in April 1997, the 
veteran was granted a disability pension, including special 
monthly pension based on being housebound under the 
provisions of 38 C.F.R. § 3.351(d)(2), effective from 
September 1996.  The non-service connected disabilities, as 
listed by the RO on its April 1997 rating decision, include 
dementia due to a cerebrovascular accident, rated as 100 
percent disabling; incomplete paralysis of the left lower 
extremity secondary to a cerebrovascular accident, rated as 
40 percent disabling; chronic obstructive pulmonary disease 
and bilateral nuclear sclerotic cataract and pterygium, rated 
as 30 percent disabling; mild incomplete paralysis of the 
right lower leg, rated as 10 percent disabling; and the 
following disabilities rated as noncompensable:  shrapnel 
wound scars of the face and eyes and residuals of a head 
injury, gastritis, multi-joint arthritis, a kidney condition, 
an enlarged prostate, mild hypertension and a "condition 
causing itching."  

Summarizing the recent clinical evidence of record, the 
veteran's principal health problems stem from a 1990 
cerebrovascular accident with left hemiparesis.  The 
veteran's history also includes a history of a stasis ulcer 
involving the left lower extremity.  The veteran was treated 
at a VA medical center from December 1996 through April 1997 
for cellulitis of the left lower leg with ulceration.  He was 
also hospitalized at a private hospital in June 1998 for 
another ulceration in the left lower extremity.  Reports from 
this hospitalization indicated the veteran was in need of 
bracing of the left lower extremity to improve safety as well 
as "gait training" to eliminate "bad habits" with 
ambulating and to allow him to use his brace properly.  He 
was also said to be in the need of aggressive wound 
management to enhance the healing process, and rehabilitation 
therapy was prescribed.  Reports from rehabilitation therapy 
in the June 1998 showed improvement in the veteran's gait 
pattern, to the point that he was able to ambulate 300 feet 
with a rolling walker. 

A VA examination specifically tailored to elicit findings to 
assist in determining entitlement to the benefits sought was 
conducted in June 1998.  The physician who conducted this 
examination stated that the veteran was not permanently 
bedridden; that corrected vision was not 5/200 or worse in 
both eyes (he was said to have normal vision in each eye); 
and that the veteran was capable of managing his financial 
affairs.  He also concluded that the veteran was able to 
protect himself from the hazards and dangers of his daily 
environment.  It was indicated that there was a significant 
amount of poor balance which affected his ability to 
ambulate, perform self-care and travel outside the home.  
However, the physician who conducted this examination 
concluded that the veteran has no difficulty feeding or 
dressing himself, or bathing, shaving or going to the 
bathroom.  The physician did indicate that it took longer for 
the veteran to perform these tasks than the average person.  

Pertinent findings from the physical examination conducted in 
June 1998 included edema and vascular disease in the lower 
extremities; a nonhealing stasis ulcer on the medial aspect 
of the left lower extremity; markedly poor balance and an 
inability to ambulate more than 10-20 feet.  The veteran was 
said to be able to perform this ambulation without the 
assistance of another person but with the aid of a four-prong 
cane.  The physician stated that the veteran is not able to 
leave his house without the assistance of other person.  It 
was indicated that veteran only left his house approximately 
once a month for "significant events" such as attending VA 
appointments.  The diagnoses included peripheral vascular 
disease with chronic stasis dermatitis of the left lower 
extremity; history of seizure disorder and hypertension; 
status post cerebrovascular accident to the right hemisphere 
with residual left-sided weakness and inability to ambulate 
without great difficulty; and mild dementia.  

The veteran testified at a September 1998 hearing that he 
could not walk, and that he was confined to a wheelchair.  He 
stated that if he tried to walk, he would fall down.  
Additional testimony was presented by a friend of the 
veteran, who reported that he had been assisting the veteran 
with such activities as shaving, bathing, dressing and 
cooking every day for the previous four years.  The veteran 
testified essentially that it would be impossible for him to 
get in his wheelchair without the assistance of his friend.  

Applying the pertinent legal criteria to the facts listed 
above, the evidence clearly demonstrates that the veteran is 
not blind.  It is also not shown or contended that the 
veteran is confined to a nursing home.  There is also no 
objective evidence that he regularly needs the assistance of 
other persons with such things as feeding himself, or keeping 
himself "ordinarily clean and presentable."  Finally, there 
is also no objective evidence that the veteran needs the 
assistance of another person to protect him from any 
"hazards or dangers incident to his daily environment," as 
the clinical evidence of record indicates the veteran is able 
to move about his home, albeit with the assistance of his 
cane.  In this regard, while the Board has considered the 
testimony presented at the September 1998 hearing indicating 
that the veteran cannot walk and is confined to a wheelchair, 
there is no objective clinical or other evidence supporting 
these assertions.  As indicated above, the reports from 
rehabilitation in June 1998 indicate the veteran is able to 
ambulate as far as 300 feet with the aid of a rolling walker.  
It is again noted that the appellant is recognized as 
housebound by the VA.

In short, the objective clinical evidence of record, 
particularly that contained in the reports from the June 1998 
VA examination, while reflective of some significant 
limitation of normal functioning and a significant loss of 
balance, does not describe a level of disability so severe as 
to require the aid and attendance of another person.  Thus, 
as the Board finds this "negative" objective clinical 
evidence of record to be of greater probative value than the 
"positive" subjective evidence contained in the unsupported 
written contentions and testimony presented by and on behalf 
of the veteran, the Board must deny the veteran's claim for 
special monthly pension benefits based on the need for 
regular aid and attendance of another person.  Gilbert, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance by another person is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

